16 F.3d 408NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Phillip Charles BROWN, Plaintiff Appellant,v.TWO UNKNOWN MARSHALLS, Defendant Appellee.
No. 93-7040.
United States Court of Appeals, Fourth Circuit.
Jan. 14, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore;  M.J. Garbis, District Judge.
Phillip Charles Brown, appellant pro se.
Lynne Ann Battaglia, U.S. Atty., Juliet Ann Eurich, James G. Warwick, Office of the United States Attorney, Baltimore, MD, for appellee.
D.Md.
DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the Defendants' motion for dismissal in his civil rights action.  We dismiss the appeal for lack of jurisdiction because the motion is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The motion here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.